Exhibit 10.3

 

 

 

NOTES COLLATERAL AGREEMENT

Dated as of May 29, 2013

by and among

THE GRANTORS REFERRED TO HEREIN

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS   

Section 1.1 Terms Defined in Indenture

     1   

Section 1.2 Terms Defined in UCC

     1   

Section 1.3 Terms Generally

     2   

Section 1.4 Definitions of Certain Terms Used Herein

     2    ARTICLE II    GRANT OF SECURITY INTEREST    ARTICLE III   
REPRESENTATIONS AND WARRANTIES   

Section 3.1 Title, Perfection and Priority

     7   

Section 3.2 Type and Jurisdiction of Organization, Organizational and
Identification Numbers

     8   

Section 3.3 Principal Location

     8   

Section 3.4 Collateral Locations

     8   

Section 3.5 Reserved

     9   

Section 3.6 Exact Names

     9   

Section 3.7 Chattel Paper

     9   

Section 3.8 Accounts and Chattel Paper

     9   

Section 3.9 Inventory

     9   

Section 3.10 Intellectual Property

     10   

Section 3.11 No Financing Statements or Collateral Agreements

     10   

Section 3.12 Pledged Collateral

     10   

Section 3.13 Commercial Tort Claims

     11   

Section 3.14 Perfection Certificate

     11    ARTICLE IV    COVENANTS   

Section 4.1 General

     11   

Section 4.2 Reserved

     12   

Section 4.3 Delivery of Pledged Collateral

     12   

Section 4.4 Uncertificated Pledged Collateral

     12   

Section 4.5 Pledged Collateral

     13   

Section 4.6 Intellectual Property

     14   

Section 4.7 Commercial Tort Claims

     15    ARTICLE V    REMEDIES   

Section 5.1 Remedies

     15   

Section 5.2 Grantors’ Obligations Upon Default

     17   

Section 5.3 Grant of Intellectual Property License

     17   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI    ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY   

Section 6.1 Account Verification

     18   

Section 6.2 Authorization for Noteholder Secured Party to Take Certain Action

     18   

Section 6.3 PROXY

     19   

Section 6.4 NATURE OF APPOINTMENT; LIMITATION OF DUTY

     19    ARTICLE VII    GENERAL PROVISIONS   

Section 7.1 Waivers

     20   

Section 7.2 Limitation on Collateral Agent’s and Noteholder Secured Party’s Duty
with Respect to the Collateral

     20   

Section 7.3 Compromises and Collection of Collateral

     21   

Section 7.4 Noteholder Secured Party Performance of Debtor Obligations

     21   

Section 7.5 No Waiver; Amendments; Cumulative Remedies

     21   

Section 7.6 Limitation by Law; Severability of Provisions

     22   

Section 7.7 Reinstatement

     22   

Section 7.8 Benefit of Agreement

     22   

Section 7.9 Survival of Representations

     22   

Section 7.10 Taxes and Expenses

     22   

Section 7.11 Additional Grantors

     23   

Section 7.12 Headings

     23   

Section 7.13 Termination or Release

     23   

Section 7.14 Entire Agreement

     24   

Section 7.15 Choice of Law; Consent to Jurisdiction; Venue

     24   

Section 7.16 Indemnity

     24   

Section 7.17 Counterparts

     24   

Section 7.18 ABL/Bond Intercreditor Agreement Governs

     24   

Section 7.19 Delivery of Collateral

     25   

Section 7.20 Mortgages

     25    ARTICLE VIII    NOTICES   

Section 8.1 Sending Notices

     25   

Section 8.2 Change in Address for Notices

     25    ARTICLE IX    THE COLLATERAL AGENT   

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    Form of Perfection Certificate Exhibit B    Form of Joinder Exhibit
C    Forms of Short Form Intellectual Property Collateral Agreements Exhibit D
   Form of Supplement to Collateral Agreement

 

-iii-



--------------------------------------------------------------------------------

NOTES COLLATERAL AGREEMENT

This NOTES COLLATERAL AGREEMENT (this “Collateral Agreement”) is entered into as
of May 29, 2013, by and among BUILDERS FIRSTSOURCE, INC., a Delaware corporation
(the “Parent Grantor”), certain Subsidiaries of the Parent Grantor from time to
time party hereto (each a “Subsidiary Grantor”, and together with the Parent
Grantor, the “Grantors”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national
banking association, in its capacity as collateral agent for the Noteholder
Secured Parties (in such capacity, together with its successors in such
capacity, the “Collateral Agent”). For purposes of this Collateral Agreement,
the Parent Grantor is referred to as the “Issuer,” and the Subsidiary Grantors
are referred to as “Guarantors.”

PRELIMINARY STATEMENTS

WHEREAS, pursuant to that certain Indenture, dated as of May 29, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), by and among the Issuer, the Guarantors and Wilmington Trust,
National Association, as trustee (the “Trustee”) and the Collateral Agent, the
Issuer agreed to issue notes, and the Issuer, the Guarantors and the Trustee
agreed to enter into the Indenture for the benefit of each other and for the
equal and ratable benefit of the holders of the notes;

WHEREAS, the Issuer is willing to secure its obligations under the Indenture and
the Notes by granting Liens on substantially all of its assets to the Collateral
Agent, for the benefit of the holders of the Notes as provided herein and the
other Collateral Documents;

WHEREAS, the Issuer is willing to cause each of its Subsidiaries that execute
the Indenture to (i) guarantee the foregoing obligations of the Issuer and
(ii) secure such guarantee thereof by granting Liens on substantially all of the
assets of such Subsidiary Grantors to the Collateral Agent, for the benefit of
the holders of the Notes, as provided herein and the other Collateral Documents;

WHEREAS, it is a condition precedent to the issuance of the Notes that (i) the
foregoing obligations of the Issuer be secured and guaranteed as described above
and (ii) each guarantee thereof be secured by Liens on substantially all of the
assets and relevant Grantors as provided herein and in the other Collateral
Documents; and

WHEREAS, upon any foreclosure or other enforcement of the Collateral Documents,
certain net proceeds of, or other collections on, the relevant Collateral are,
subject to the terms of the ABL/Bond Intercreditor Agreement, to be received by
or paid over to the Collateral Agent and applied as provided herein;

ACCORDINGLY, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Terms Defined in Indenture. All capitalized terms used herein
(including terms used in the preamble and preliminary statements) and not
otherwise defined herein shall have the meanings assigned to such terms in the
Indenture.

Section 1.2 Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Collateral Agreement or the Indenture are used herein
as defined in the UCC (and if defined in more than one article of the UCC, the
terms shall have the meaning specified in Article 9 thereof).



--------------------------------------------------------------------------------

Section 1.3 Terms Generally. The rules of construction and other interpretive
provisions specified in Section 1.03 of the Indenture shall apply to this
Collateral Agreement, including terms defined in the preamble and preliminary
statements hereto.

Section 1.4 Definitions of Certain Terms Used Herein. As used in this Collateral
Agreement, in addition to the terms defined in the preamble and preliminary
statements above, the following terms shall have the following meanings:

“ABL Administrative Agent” shall mean “ABL Administrative Agent” as such term is
defined in the Indenture.

“ABL Facility Collateral” shall mean “ABL Facility Collateral” as such term is
defined in the ABL-Notes Increditor Agreement.

“ABL Security Documents” shall mean “Security Documents” as such term is defined
in the ABL-Notes Intercreditor Agreement.

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Account Debtor” shall mean any Person obligated on an Account.

“After-acquired Debt” shall have the meaning set forth in the definition of
Pledged Collateral.

“After-acquired Shares” shall have the meaning set forth in the definition of
Pledged Collateral.

“Article” shall mean a numbered article of this Collateral Agreement, unless
another document is specifically referenced.

“As-Extracted Collateral” shall have the meaning set forth in Article 9 of the
UCC.

“Cash Collateral Account” shall mean a special trust account consisting of cash
maintained by the Collateral Agent in the name of a Grantor, but under the sole
dominion and control of the Collateral Agent, for the benefit of itself as
Collateral Agent and for the benefit of the other Noteholder Secured Parties.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Report” shall mean any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the ABL
Administrative Agent (or any Successor ABL Collateral Agent with respect to the
Collateral pursuant to any Credit Facility and identified as a “Collateral
Report.”

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

 

-2-



--------------------------------------------------------------------------------

“Control” shall have the meaning set forth in Article 8 of the UCC or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Facilities” shall mean “Credit Facilities” as such term is defined in
the Indenture.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Collateral” shall mean (i) any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest in any
such licenses, franchise, charter or authorization would be prohibited or
restricted thereby (including any legally effective prohibition or restriction),
(ii) pledges and security interests prohibited by applicable law, rule or
regulation (including any legally effective requirement to obtain the consent of
any governmental authority), (iii) margin stock and, to the extent prohibited by
the terms of any applicable organizational documents, joint venture agreement or
shareholders’ agreement, equity interests in any person other than wholly-owned
restricted subsidiaries, (iv) assets to the extent a security interest in such
assets would result in material adverse tax consequences as reasonably
determined by the Issuer in consultation with the ABL Administrative Agent,
(v) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, (vi) any lease,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Issuer or its Subsidiaries) after
giving effect to the applicable anti-assignment provisions of the UCC or other
similar applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other similar
applicable law notwithstanding such prohibition, (vii) any Excluded Real
Property, (viii) any rolling stock and (ix) Excluded Accounts.

“Excluded Equity Interests” shall mean (a) any of the outstanding voting Equity
Interests or other voting ownership interests of any Excluded CFC or FSHCO in
excess of 65% of all the Equity Interests or other voting ownership interests of
such Excluded CFC or FSHCO designated as having voting power, (b) any equity or
other voting ownership interests in any Subsidiary that is not a first tier
Subsidiary of the Issuer or a Guarantor, (c) any Equity Interests to the extent
the pledge thereof would be prohibited or limited by any applicable law, rule or
regulation existing on the Issue Date or on the date such Equity Interests are
acquired by the Issuer or a Guarantor or on the date the issuer of such Equity
Interests is created, (d) the Equity Interests of a Subsidiary (other than a
Wholly-Owned Subsidiary) the pledge of which would violate a contractual
obligation to the owners of the other Equity Interests of such Subsidiary (other
than any such owners that are the Issuer or Affiliates of the Issuer) that is
binding on or relating to such Equity Interests and (e) the Equity Interests of
any Unrestricted Subsidiaries.

 

-3-



--------------------------------------------------------------------------------

“Exhibit” refers to a specific exhibit to this Collateral Agreement, unless
another document is specifically referenced.

“Fixture” shall have the meaning set forth in Article 9 of the UCC.

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grantors” shall have the meaning assigned to it in the preamble hereto.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” shall mean, with respect to any Grantor, all
intellectual and similar property of every kind and nature now owned or
hereafter acquired by such Grantor, including Patents, Copyrights, Trademarks
and all related documentation and registrations and all additions, improvements
or accessions to any of the foregoing.

“Inventory” shall have the meaning set forth in Article 9 of the UCC and shall
include, without limitation, (a) all goods intended for sale or lease or for
display or demonstration, (b) all work in process, and (c) all raw materials and
other materials and supplies of every nature and description used or which might
be used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Joinder” shall mean a Joinder substantially in the form of Exhibit B hereto.

“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in and to its owned (1) Patents, (2) Copyrights, or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and
(c) all rights to sue for past, present, and future breaches thereof.

“Material Adverse Effect” shall have the meaning set forth in any ABL Security
Document.

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

-4-



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit A completed and duly executed by a Responsible Officer of the Issuer.

“Pledged Collateral” shall mean collectively, (a) all of the Equity Interests of
Restricted Subsidiaries that are Material Subsidiaries (other than Excluded
Equity Interests) held by the Grantors, including such Equity Interests
described in Section II-A.1 in the Perfection Certificate issued by the entities
named therein and all other Equity Interests required to be pledged by any
Grantor under Section 4.15 of the Indenture (the “After-acquired Shares”) and
(b) each promissory note (including the Intercompany Note), Tangible Chattel
Paper and Instrument evidencing Indebtedness in excess of $1,000,000
(individually) owed to any Grantor (other than such promissory notes, Tangible
Chattel Paper and Instruments that are Excluded Collateral) described in Section
II-A.4 in the Perfection Certificate and issued by the entities named therein
and all other Indebtedness owed to any Grantor hereafter and required to be
pledged by any Grantor pursuant to Section 4.17 of the Indenture (the
“After-acquired Debt”), in each case as such Section may be amended pursuant to
Article IX of the Indenture.

“Pledge Supplement” means a Supplement to Collateral Agreement substantially in
the form of Exhibit B completed and duly executed by a Responsible Officer of
the applicable Grantor.

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money that are
General Intangibles or that are otherwise included as Collateral.

“Section” shall mean a numbered section of this Collateral Agreement, unless
another document is specifically referenced.

“Secured Obligations” shall mean “Obligations” as such term is defined in the
Indenture.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” shall mean all dividends, instruments or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest constituting Collateral and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Equity Interest.

“Subsidiary Parties” shall mean each Material Subsidiary that becomes a party to
this Collateral Agreement as a Grantor after the date hereof in accordance with
Section 7.11 herein and Section 4.17 of the Indenture.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Tangible Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Termination Date” shall mean the date on which all Secured Obligations are
indefeasibly paid in full in cash (other than obligations under Designated Hedge
Agreements (as defined in the ABL Credit Agreement or any similar term as
defined in any Credit Facility), Cash Management Agreements (as defined in the
ABL Credit Agreement or any similar term as defined in any Credit Facility) and
any contingent or inchoate obligations not then due and payable).

 

-5-



--------------------------------------------------------------------------------

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all renewals of the foregoing; (c) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (d) all rights to sue for past,
present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
rights corresponding to any of the foregoing throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Vehicles” shall mean all vehicles covered by a certificate to title law of any
state and all tires and other appurtenances to any of the foregoing.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Noteholder Secured Parties, and to secure
the prompt and complete payment and performance of all Secured Obligations, a
security interest in all of its right, title and interest in, to and under all
of the following property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such Grantor (including under any
trade name or derivations thereof), and regardless of where located (all of
which are collectively referred to as the “Collateral”):

(a) all Accounts;

(b) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

(c) all Intellectual Property;

(d) all Documents;

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Goods;

(i) all Instruments;

(j) all Inventory;

(k) all Investment Property;

(l) all Pledged Collateral

(m) all Letter-of-Credit Rights and Supporting Obligations;

(n) all Deposit Accounts;

 

-6-



--------------------------------------------------------------------------------

(o) all Vehicles;

(p) all Commercial Tort Claims as specified from time to time identified in
Section II.E in the Perfection Certificate (as the same may be updated from time
to time in accordance with the terms hereof);

(q) all cash or other property deposited with the Collateral Agent or any
Noteholder Secured Party or any Affiliate of the Collateral Agent or any
Noteholder Secured Party or which the Collateral Agent, for its benefit and for
the benefit of the other Noteholder Secured Parties, or any Noteholder Secured
Party or such Affiliate is entitled to retain or otherwise possess as collateral
pursuant to the provisions of this Collateral Agreement or the Indenture,
including amounts on deposit in any Cash Collateral Account;

(r) all books, records, files, correspondence, computer programs, tapes, disks
and related data processing software which contain information identifying or
pertaining to any of the foregoing or any Account Debtor or showing the amounts
thereof or payments thereon or otherwise necessary or helpful in the realization
thereon or the collection thereof;

(s) As-Extracted Collateral; and

(t) any and all accessions to, substitutions for and replacements, products and
cash and non-cash proceeds (including Stock Rights) of the foregoing (including
any claims to any items referred to in this definition and any claims against
third parties for loss of, damage to or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form, including cash, negotiable instruments
and other instruments for the payment of money, Chattel Paper, collateral
agreements and other documents.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include or the security interest attach to any Excluded
Collateral. In addition, notwithstanding anything to the contrary set forth
herein or in the other Notes Documents, no Grantor shall be obligated to take
any action to perfect (or assist the Collateral Agent or the ABL Administrative
Agent in perfecting) any security interest granted hereunder in Vehicles or
other Collateral subject to certificates of title.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Grantors, jointly and severally, represent and warrant to the Collateral
Agent, for the benefit of the Noteholder Secured Parties, subject to the terms
of the ABL/Bond Intercreditor Agreement, that:

Section 3.1 Title, Perfection and Priority.

(a) Each Grantor has good and valid rights in, or the power to transfer, the
Collateral in which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(d), and
has full power and authority to grant to the Collateral Agent the security
interest in such Collateral pursuant hereto. This Collateral Agreement creates
in favor of the Collateral Agent, for the benefit of the Noteholder Secured
Parties, a valid security interest in the Collateral granted by each Grantor. No
consent or approval of, registration or filing with, or any other action by any
Governmental Authority is required for the grant of the security interest
pursuant to this Collateral Agreement, except (i) such as have been obtained or
made and are in full force and effect and (ii) for filings necessary to perfect
Liens created pursuant to the Notes Documents and required to be perfected
thereunder.

 

-7-



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth in clause (c) of this Section 3.1 and
the final sentence of Article II hereof, the security interests granted pursuant
to this Collateral Agreement (i) will constitute valid perfected security
interests in the Collateral in favor of the Collateral Agent, on behalf of and
for the benefit of the Noteholder Secured Parties, to secure the prompt and
complete payment and performance of all Secured Obligations, upon (A) in the
case of Collateral in which a security interest may be perfected by filing a
financing statement under the Uniform Commercial Code of any jurisdiction, the
filing of financing statements naming each Grantor as “debtor” and the
Collateral Agent as “secured party” and describing the Collateral in the
applicable filing offices set forth in the Perfection Certificate, (B) in the
case of Instruments, Tangible Chattel Paper and certificated Securities, the
earlier of the delivery thereof to the Collateral Agent (or its non-fiduciary
Collateral Agent or designee) and the filing of the financing statements
referred to in clause (A), (C) in the case of Collateral constituting
Intellectual Property, the filing of the financing statements referred to in
clause (A) and the completion of the filing and recording of fully executed
agreements substantially in the form of the Intellectual Property Collateral
Agreement set forth in Exhibit C hereto (x) in the United States Patent and
Trademark Office or (y) in the United States Copyright Office, as applicable,
and/or (D) in the case of Deposit Accounts, upon the entering into deposit
account control agreement in accordance with the terms of the ABL Credit
Agreement and (ii) are prior to all other Liens on the Collateral other than
Liens permitted under Section 4.1(d) having priority over the Collateral Agent’s
Lien either by operation of law or otherwise, including pursuant to the ABL/Bond
Intercreditor Agreement.

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the security interests created hereby by any means other
than (i) filings pursuant to the UCC, (ii) filings with United States’
governmental offices with respect to Intellectual Property, (iii) in the case of
the Collateral that constitutes Tangible Chattel Paper, Instruments or
certificated Securities, in each case, to the extent included in Collateral and
which Collateral constitutes Pledged Collateral and is required to be pledged by
Section 4.3 herein and other than checks received in the ordinary course of
business, delivery to the Collateral Agent to be held in its possession in the
United States and (iv) in the case of Collateral that consists of Commercial
Tort Claims, taking the actions specified in Section 4.7. No Grantor shall be
required to take any actions under any laws outside of the United States to
grant, perfect or provide for the enforcement of any security interest.

Section 3.2 Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of each Grantor, its jurisdiction of
organization, the organizational number issued to it by its jurisdiction of
organization and its federal employer identification number, in each case as of
the date hereof, are set forth in Section I.A. of the Perfection Certificate.

Section 3.3 Principal Location. Each Grantor’s mailing address and the location
of its chief executive office, in each case as of the date hereof, is disclosed
in Section I.B. of the Perfection Certificate.

Section 3.4 Collateral Locations. Each location where Collateral with a value in
excess of $500,000 is located as of the date hereof (except for Inventory in
transit and Inventory in an aggregate amount not exceeding $500,000) is listed
in the Perfection Certificate in Section II.D.1. All of said locations are owned
by a Grantor except for locations (i) that are leased by a Grantor as lessee and
designated in the Perfection Certificate and (ii) at which Inventory is held in
a public warehouse or is otherwise held by a bailee or on consignment as
designated in Section II.C. of the Perfection Certificate.

 

-8-



--------------------------------------------------------------------------------

Section 3.5 Reserved.

Section 3.6 Exact Names. As of the date hereof, the name in which each Grantor
has executed this Collateral Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. No Grantor has, during the past five years prior
to the date hereof, been known by or used any other corporate, trade or
fictitious name, or been a party to any merger or consolidation, except as
disclosed in Sections I.D, I.E and I.G of the Perfection Certificate.

Section 3.7 Chattel Paper. Section II.A.4 in the Perfection Certificate lists
all Tangible Chattel Paper with a stated amount in excess of $1,000,000 of each
Grantor as of the date hereof.

Section 3.8 Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to each Grantor’s Accounts and Chattel Paper that are Collateral
have been correctly stated in all material respects, at the time furnished, in
the records of such Grantor relating thereto and in all invoices and each
Collateral Report, to the extent contained therein, with respect thereto
furnished to the ABL Administrative Agent or any Successor ABL Collateral Agent
by such Grantor from time to time.

(b) With respect to Accounts of the Grantors, except as specifically disclosed
on the most recent Collateral Report, (i) all such Accounts represent bona fide
sales of Inventory or rendering of services to Account Debtors in the ordinary
course of the applicable Grantor’s business and are not evidenced by a judgment
(except as would not have a Material Adverse Effect, Instrument or Chattel
Paper; (ii) there are no setoffs, claims or disputes existing or asserted in
writing with respect thereto and no Grantor has made any agreement with any
Account Debtor for any extension of time for the payment thereof, any compromise
or settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance allowed by a Grantor in the ordinary course of its business for prompt
payment and disclosed to the ABL Administrative Agent, in each case except as
would not reasonably be expected to have a Material Adverse Effect; (iii) there
are no facts, events or occurrences that in any way impair the validity or
enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on such Grantor’s books and records and any
invoices, statements and the most recent Collateral Report with respect thereto
except as would not reasonably be expected to have a Material Adverse Effect;
(iv) no Grantor has received any notice of proceedings or actions that are
threatened or pending against any Account Debtor that might result in any
material adverse change in such Account Debtor’s financial condition except as
would not reasonably be expected to have a Material Adverse Effect; and (v) no
Grantor has knowledge that any Account Debtor is unable generally to pay its
debts as they become due except as would not reasonably be expected to have a
Material Adverse Effect.

(c) In addition, with respect to all Accounts of the Grantors, except as
specifically disclosed on the most recent Collateral Report, the amounts shown
on all invoices, statements and the most recent Collateral Report with respect
thereto are actually and absolutely owing to a Grantor as indicated thereon and
are not in any way contingent except as would not reasonably be expected to have
a Material Adverse Effect.

Section 3.9 Inventory. With respect to any Inventory of the Grantors and that is
scheduled or listed on the most recent Collateral Report, (a) such Inventory
(other than Inventory in transit and Inventory in an aggregate amount not
exceeding $500,000) is located at one of the Grantors’ locations set forth in
Section II.D.1. of the Perfection Certificate, (b) the Grantors have good,
indefeasible

 

-9-



--------------------------------------------------------------------------------

and merchantable title to such Inventory and such Inventory is not subject to
any Lien or security interest or document whatsoever except for the Lien granted
to the Collateral Agent, for the benefit of the Noteholder Secured Parties, and
except for Permitted Liens (as defined in the Indenture), (c) such Inventory is
not subject to any licensing, patent, royalty, trademark, trade name or
copyright agreement with any third party that, to such Grantor’s knowledge,
would, upon sale or other disposition of such Inventory by the Collateral Agent
in accordance with the terms hereof, infringe the rights of such third-party,
violate any contract with such third-party, or cause the Collateral Agent to
incur any liability with respect to payment of royalties other than royalties
incurred pursuant to sale of such Inventory under the current licensing
agreement related thereto, (d) to such Grantor’s knowledge, such Inventory has
been produced in accordance with the Federal Fair Labor Standards Act of 1938,
as amended, and all rules, regulations and orders thereunder and (e) to such
Grantor’s knowledge, the completion of manufacture, sale or other disposition of
such Inventory by the Collateral Agent following an Event of Default shall not
require the consent of any Person and shall not constitute a breach or default
under any contract or agreement to which any Grantor is a party or to which such
Inventory is subject.

Section 3.10 Intellectual Property. As of the date hereof, no Grantor has any
interest in, or title to, any United States federal registered or applied for
Patent, Trademark or Copyright except as set forth in Section II.B. of the
Perfection Certificate.

Section 3.11 No Financing Statements or Collateral Agreements. As of the date
hereof, no Grantor has filed or consented to the filing of any financing
statement or collateral agreement naming a Grantor as debtor and describing all
or any portion of the Collateral that has not lapsed or been terminated except
(a) for financing statements or collateral agreements naming the Collateral
Agent, on behalf of the Noteholder Secured Parties, as the secured party and
(b) as permitted by Sections 4.1(e) and 4.1(f).

Section 3.12 Pledged Collateral.

(a) Section II.A.1 and Section II.A.4 in the Perfection Certificate sets forth a
complete and accurate list, as of the date hereof, of all of the Pledged
Collateral and, with respect to any Pledged Collateral constituting any Equity
Interest, the percentage of the total issued and outstanding Equity Interests of
the issuer represented thereby. As of the date hereof, each Grantor is the legal
and beneficial owner of the Pledged Collateral listed in Section II.A.1 in the
Perfection Certificate as being owned by it, free and clear of any Liens, except
for the security interest granted to the Collateral Agent, for the benefit of
the Noteholder Secured Parties, hereunder and Permitted Liens (as defined in the
Indenture). Each Grantor further represents and warrants that, as of the date
hereof, (i) all Pledged Collateral constituting an Equity Interest has been (to
the extent such concepts are relevant with respect to such Pledged Collateral)
duly authorized and validly issued by the issuer thereof and are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Collateral Agent (or its non-fiduciary agent or designee) representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantors has so informed the Collateral Agent and has
taken such steps to perfect the Collateral Agent’s security interest therein as
a General Intangible and (iii) to its knowledge, any Pledged Collateral that
represents Indebtedness owed to any Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.

(b) As of the date hereof, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject and (ii) none of the Pledged Collateral is subject to any option, right
of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

 

-10-



--------------------------------------------------------------------------------

(c) Except as set forth in Section II.A.1 and Section II.A.4 of the Perfection
Certificate, as of the date hereof, and except for any Indebtedness represented
by the Intercompany Note, none of the Pledged Collateral which represents
Indebtedness owed to a Grantor is subordinated in right of payment to other
Indebtedness or subject to the terms of an indenture, subject to the terms of
the ABL/Bond Intercreditor Agreement.

Section 3.13 Commercial Tort Claims. As of the date hereof, no Grantor holds any
Commercial Tort Claims having a value in excess of $1,000,000 for which such
Grantor has filed a complaint in a court of competent jurisdiction other than
Commercial Tort Claims described in Section II.E of the Perfection Certificate.

Section 3.14 Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete in all material respects as of the date thereof.

ARTICLE IV

COVENANTS

From the date hereof, and thereafter until the Termination Date, each Grantor
agrees that:

Section 4.1 General.

(a) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be requested by the Collateral Agent in
order to maintain a perfected security interest in and, if applicable, Control
of, the Collateral to the extent required by Section 3.1. Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
applicable Uniform Commercial Code jurisdiction and may (i) describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner
such as “all assets” or “all personal property, whether now owned or hereafter
acquired” of such Grantor or words of similar effect as being of an equal or
lesser scope or with greater detail, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates. Each Grantor also agrees to furnish any such
information to the Collateral Agent promptly upon request. Each Grantor also
ratifies its authorization for the Collateral Agent to have filed in any Uniform
Commercial Code jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

(b) Further Assurances. Each Grantor will (i) in accordance with Section 4.17 of
the Indenture, take such actions as required under applicable law or as the
Collateral Agent reasonably requests to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Collateral
Agreement and (ii) defend the security interests created hereby and priority
thereof against the claims and demands not expressly permitted by the Notes
Documents, including the ABL/Bond Intercreditor Agreement, of all Persons
whomsoever.

 

-11-



--------------------------------------------------------------------------------

(c) Disposition of Collateral. No Grantor will sell, lease, transfer or
otherwise dispose of the Collateral except for sales, leases, transfers and
other dispositions permitted under Section 4.10 and Section 5.01 of the
Indenture.

(d) Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except (i) the security interest created by this Collateral
Agreement, and (ii) Permitted Liens (as defined in the Indenture).

(e) Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except to cover security interests as permitted by Section 4.1(d).

(f) Change of Name, Etc. Each Grantor agrees to promptly furnish to the
Collateral Agent (and in any event within thirty (30) days of such change or
such longer period as the Collateral Agent may agree) written notice of any
change in: (i) such Grantor’s legal name; (ii) the location of such Grantor’s
chief executive office or its principal place of business (if it does not have a
chief executive office); (iii) such Grantor’s organizational legal entity
designation or jurisdiction of incorporation or formation; or (iv) such
Grantor’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its jurisdiction of incorporation or
formation.

(g) Exercise of Duties. Anything herein to the contrary notwithstanding, (a) the
exercise by the Collateral Agent of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (b) no Noteholder Secured Party
shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Collateral Agreement or any other
Notes Document, nor shall any Noteholder Secured Party be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.

Section 4.2 Reserved.

Section 4.3 Delivery of Pledged Collateral. Subject to the ABL/Bond
Intercreditor Agreement, each Grantor will promptly deliver to the Collateral
Agent (or its non-fiduciary agent or designee) upon execution of this Collateral
Agreement all certificates, now or hereafter acquired, if any, representing or
evidencing the Pledged Collateral (other than checks received in the ordinary
course of business), together with duly executed instruments of transfer or
assignments in blank.

Section 4.4 Uncertificated Pledged Collateral. Unless otherwise consented to by
the ABL Administrative Agent, Equity Interests required to be pledged hereunder
in any Restricted Subsidiary that is organized as a limited liability company or
limited partnership and pledged hereunder shall either (i) be represented by a
certificate, and in the organizational documents of such entity, the applicable
Grantor shall cause the issuer of such interests to elect to treat such
interests as a “security” within the meaning of Article 8 of the Uniform
Commercial Code of its jurisdiction of organization or formation, as applicable,
by including in its organizational documents language substantially similar to
the following and, accordingly, such interests shall be governed by Article 8 of
the UCC:

“The [partnership/limited liability company] hereby irrevocably elects that all
[partnership/membership] interests in the [partnership/limited liability
company] shall be securities governed by Article 8 of the Uniform Commercial
Code of [jurisdiction of organization or formation, as applicable]. Each
certificate evidencing [partnership/membership] interests in the
[partnership/limited liability company] shall bear the following legend: ‘This
certificate evidences an interest in [name of

 

-12-



--------------------------------------------------------------------------------

[partnership/limited liability company]] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.’ No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

or (ii) not have elected to be treated as a “security” within the meaning of
Article 8 of the UCC and shall not be represented by a certificate.

Section 4.5 Pledged Collateral.

(a) Registration in Nominee Name; Denominations. Subject to the terms of the
ABL/Bond Intercreditor Agreement, the Collateral Agent (or its non-fiduciary
agent or designee), on behalf of the Noteholder Secured Parties, shall hold
certificated Pledged Collateral in the name of the applicable Grantor, endorsed
or assigned in blank or in favor of the Collateral Agent. Following the
occurrence and during the continuance of an Event of Default, each Grantor will
promptly give to the Collateral Agent (or its non-fiduciary agent or designee)
copies of any notices or other communications received by it with respect to
Pledged Collateral registered in the name of such Grantor. Subject to the terms
of the ABL/Bond Intercreditor Agreement, following the occurrence and during the
continuance of an Event of Default and after prior written notice to the
applicable Grantor, the Collateral Agent (or its non-fiduciary agent or
designee) shall at all times have the right to exchange the certificates
representing Pledged Collateral for certificates of smaller or larger
denominations for any purpose consistent with this Collateral Agreement.

(b) Exercise of Rights in Pledged Collateral. Subject, in each case, to the
ABL/Bond Intercreditor Agreement:

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Collateral Agreement, the Indenture or any other Notes Document; provided,
however, that no vote or other right shall be exercised or action taken that
would reasonably be expected to have the effect of materially and adversely
impairing the rights of the Collateral Agent in respect of the Pledged
Collateral.

(ii) Each Grantor will permit the Collateral Agent (or its non-fiduciary agent
or designee) at any time after the occurrence and during the continuance of an
Event of Default, after prior written notice to the applicable Grantor, to
exercise all voting rights or other rights relating to Pledged Collateral,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Notes Documents and applicable law; provided, however,
that any non-cash dividends, interest, principal or other distributions that
would constitute Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor,

 

-13-



--------------------------------------------------------------------------------

shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Noteholder Secured Parties and shall be forthwith delivered to
the Collateral Agent (or its non-fiduciary agent or designee) in the same form
as so received (with any necessary endorsement or instrument of assignment).

Section 4.6 Intellectual Property.

(a) Upon the occurrence and during the continuance of an Event of Default, at
the request of the Collateral Agent, each Grantor will use commercially
reasonable efforts to obtain all consents and approvals necessary or appropriate
for the assignment to or for the benefit of the Collateral Agent of any License
held by such Grantor in order to enforce the security interests granted
hereunder.

(b) Each Grantor shall in its reasonable business judgment notify the Collateral
Agent promptly if it knows or reasonably expects that any application or
registration relating to any Patent, Trademark or Copyright (now or hereafter
existing) included in the Collateral and material to the conduct of such
Grantor’s business may become abandoned or dedicated, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any such material registered or applied for Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

(c) In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, files an application for the registration of (or
otherwise becomes the owner of) any material Patent, Trademark or Copyright with
the United States Patent and Trademark Office or the United States Copyright
Office, such Grantor will, report such filing to the Collateral Agent
concurrently with any delivery of financial statements pursuant to Section 4.03
of the Indenture, upon request of the Collateral Agent or the ABL Administrative
Agent, such Grantor shall promptly execute and deliver an Intellectual Property
Collateral Agreement substantially in the form of Exhibit C, and any and all
Collateral Agreements or other instruments, documents and papers as the
Collateral Agent or the ABL Administrative Agent may reasonably request to
evidence the Collateral Agent’s security interest in such Patent, Trademark or
Copyright, and the General Intangibles of such Grantor relating thereto or
represented thereby, and such Grantor hereby authorizes the Collateral Agent to
file, and if requested will deliver to the Collateral Agent, all such writings
for the foregoing purposes until the Secured Obligations are paid in full.

(d) Each Grantor shall take all actions necessary or reasonably requested by the
Collateral Agent or the ABL Administrative Agent to maintain and pursue each
material application, to obtain the relevant registration and to maintain the
registration of each of the Patents, Trademarks and Copyrights (now or hereafter
existing) material to the conduct of such Grantor’s business, except in cases
where, in the ordinary course of business consistent with past practice, such
Grantor reasonably decides to abandon, allow to lapse or expire any Patent,
Trademark or Copyright, including the filing of applications for renewal,
affidavits of use, affidavits of non-contestability and, if consistent with good
business judgment, to initiate opposition and interference and cancellation
proceedings against third parties.

(e) Each Grantor shall, unless it shall reasonably determine that a Patent,
Trademark or Copyright is not material to the conduct of its business, promptly
notify the Collateral Agent and shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution of, or
seek injunctive relief for, any material Patent, Trademark or Copyright and to
recover any and all damages for such infringement, misappropriation or dilution,
or shall take such other actions as are appropriate under the circumstances in
its reasonable business judgment to protect such Patent, Trademark or Copyright.

 

-14-



--------------------------------------------------------------------------------

(f) Nothing in this Collateral Agreement shall prevent any Grantor from
disposing of, discontinuing the use or maintenance of, failing to pursue, or
otherwise allowing to lapse, terminate or put into the public domain, any of its
Collateral constituting Intellectual Property to the extent permitted by the
Indenture if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.

Section 4.7 Commercial Tort Claims. Each Grantor shall promptly notify the
Collateral Agent of any Commercial Tort Claims for which such Grantor has filed
complaint(s) in court(s) of competent jurisdiction and such Grantor shall update
Section II.E in the Perfection Certificate, thereby granting to the Collateral
Agent a security interest in such Commercial Tort Claim(s) (subject to the terms
of the ABL/Bond Intercreditor Agreement). The requirement in the preceding
sentence shall not apply to the extent that the amount of such Commercial Tort
Claim does not exceed $1,000,000 held by each Grantor or to the extent such
Grantor shall have previously notified the Collateral Agent with respect to any
previously held or acquired Commercial Tort Claim.

ARTICLE V

REMEDIES

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default and after written notice by the Collateral Agent to the Grantors of
its intent to do so:

(a) the Collateral Agent may (and at the direction of either (x) the Trustee,
acting pursuant to the direction of the holders of a majority in aggregate
principal amount of the Notes or (y) the holders of a majority in aggregate
principal amount of the Notes, in either case given in accordance with the
Indenture and subject to the Collateral Agent’s right to be indemnified to its
satisfaction by the Holders (or holders of Other Pari Passu Lien Obligations (if
any)) against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action , shall) exercise any or
all of the following rights and remedies:

(i) those rights and remedies provided in this Collateral Agreement, the
Indenture, the ABL/Bond Intercreditor Agreement or any other Notes Document;
provided that this Section 5.1(a) shall not be understood to limit any rights
available to the Collateral Agent and the Noteholder Secured Parties prior to an
Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
Collateral Agreement;

(iii) give notice of sole control or any other instruction under any Blocked
Account Agreement or any other control or similar agreement and take any action
provided therein with respect to the applicable Collateral;

(iv) at Grantor’s cost, enter the premises of any Grantor where any Collateral
is located (through self-help, and without judicial process) to collect,
receive, assemble, process, appropriate, sell, lease, assign, grant an option or
options to purchase or otherwise dispose of, deliver, or realize upon, the
Collateral or any part thereof in one or more parcels at public or private sale
or sales (which sales may be adjourned or continued

 

-15-



--------------------------------------------------------------------------------

from time to time with or without notice and may take place at such Grantor’s
premises or elsewhere), for cash, on credit or for future delivery without
assumption of any credit risk, and upon such other terms as the Collateral Agent
may deem commercially reasonable; and

(v) at Grantor’s cost, transfer and register in its name or in the name of its
nominee the whole or any part of the Pledged Collateral, to exercise the voting
and all other rights as a holder with respect thereto, to collect and receive
all cash dividends, interest, principal and other payments and distributions
made thereon, to exercise any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Collateral as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Collateral, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), and to
otherwise act with respect to the Pledged Collateral as though the Collateral
Agent was the outright owner thereof, all without liability except to account
for property actually received by it, but the Collateral Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the Grantors of its intent to
exercise remedies in accordance with the terms of this Section 5.1, each Grantor
acknowledges and agrees that, if the issuer of any Pledged Collateral is the
subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Grantor in respect thereof to exercise the voting and other consensual
rights which such Grantor would otherwise be entitled to exercise with respect
to the Pledged Collateral issued by such issuer shall cease, and all such rights
shall thereupon become vested in the Collateral Agent who shall thereupon have
the sole right to exercise such voting and other consensual rights, but the
Collateral Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

(c) Each Grantor acknowledges and agrees that the compliance by the Collateral
Agent, on behalf of the Noteholder Secured Parties, with any applicable state or
federal law requirements in connection with a disposition of the Collateral will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.

(d) The Collateral Agent shall have the right upon any public sale or sales and,
to the extent permitted by law, upon any private sale or sales, to purchase for
the benefit of the Collateral Agent and the Noteholder Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.

(e) Until the Collateral Agent is able to effect a sale, lease, transfer or
other disposition of Collateral, the Collateral Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or the value of the
Collateral, or for any other purpose deemed appropriate by the Collateral Agent.
The

 

-16-



--------------------------------------------------------------------------------

Collateral Agent may, if it so elects, seek the appointment of a receiver,
custodian or keeper to take possession of Collateral and to enforce any of the
Collateral Agent’s remedies (for the benefit of the Collateral Agent and
Noteholder Secured Parties) with respect to such appointment without prior
notice or hearing as to such appointment.

(f) Notwithstanding the foregoing, neither the Collateral Agent nor the
Noteholder Secured Parties shall be required to (i) make any demand upon, or
pursue or exhaust any of their rights or remedies against, the Grantors, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

(g) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof. Each Grantor also acknowledges that any
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of such sale being private.
The Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if any Grantor and the issuer would agree to do so (it
being acknowledged and agreed that no Grantor shall have any obligation
hereunder to do so).

(h) Notwithstanding the foregoing, any rights and remedies provided in this
Section 5.1 shall be subject to the ABL/Bond Intercreditor Agreement.

Section 5.2 Grantors’ Obligations Upon Default. Upon the written request of the
Collateral Agent after the occurrence and during the continuance of an Event of
Default, each Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places reasonably specified
by the Collateral Agent, whether at such Grantor’s premises or elsewhere; and

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
collateral agents, to enter, occupy and use any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral or the books
and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay any Grantor for such use
and occupancy.

Section 5.3 Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent to exercise the rights and remedies under this Article V
upon the occurrence and during the continuance of an Event of Default, at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, each Grantor hereby (a) grants to the Collateral Agent, for the
benefit of the Collateral Agent and the Noteholder Secured Parties, an
irrevocable nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property rights now owned or hereafter acquired by such Grantor,
wherever

 

-17-



--------------------------------------------------------------------------------

the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof; provided,
however that such licenses to be granted hereunder with respect to Trademarks
shall be subject to the maintenance of quality standards with respect to the
goods and services on which such Trademarks are used sufficient to preserve the
validity of such Trademarks; and provided further that the Collateral Agent
shall have no greater rights than those of any such Grantor under such license
or sublicense; and (b) irrevocably agrees that, at any time and from time to
time following the occurrence and during the continuance of an Event of Default,
the Collateral Agent may sell any Grantor’s Inventory directly to any Person,
including without limitation Persons who have previously purchased any Grantor’s
Inventory from such Grantor and in connection with any such sale or other
enforcement of the Collateral Agent’s rights under this Collateral Agreement,
may (subject to any restrictions contained in applicable third party licenses
entered into by a Grantor) sell Inventory which bears any Trademark owned by or
licensed to any Grantor and any Inventory that is covered by any Copyright owned
by or licensed to such Grantor and the Collateral Agent may finish any work in
process and affix any relevant Trademark owned by or licensed to any Grantor and
sell such Inventory as provided herein. The use of the license granted pursuant
to clause (a) of the preceding sentence by the Collateral Agent may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuance of an Event of Default and shall be subject to the
ABL/Bond Intercreditor Agreement; provided, however, that any permitted license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.1 Account Verification. The Grantors acknowledge that, after the
occurrence and during the continuance of an Event of Default after prior written
notice to the relevant Grantor of its intent to do so, the Collateral Agent may
in its own name, or in the name of such Grantor, communicate with the Account
Debtors of such Grantor to verify with such Persons the existence, amount, terms
of, and any other matter reasonably relating to the Accounts owing by such
Account Debtor to such Grantor (including any Instruments, Chattel Paper,
payment intangibles and/or other Receivables that are Collateral relating to
such Accounts).

Section 6.2 Authorization for Noteholder Secured Party to Take Certain Action.

(a) Each Grantor hereby irrevocably (i) authorizes the Collateral Agent, at any
time and from time to time in the sole discretion of the Collateral Agent (1) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Collateral Agent’s reasonable discretion to
perfect and to maintain the perfection and priority of the Collateral Agent’s
security interest in the Collateral, including, without limitation, to file
financing statements permitted under Section 4.1(a) and (2) to file a carbon,
photographic or other reproduction of this Collateral Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which would
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its reasonable discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Collateral Agent’s security interest
in the Collateral, including, without limitation, to file financing statements
permitted under Section 4.1(a) and (ii) appoints, effective upon the occurrence
and during the continuance of an Event of Default, subject to the ABL/Bond
Intercreditor Agreement, the Collateral Agent as its attorney in fact (1) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for Permitted Liens as defined in the Indenture), (2) to endorse and
collect any cash proceeds of the Collateral and to apply the proceeds of any
Collateral received by the Collateral Agent to the Secured Obligations as
provided herein or in the Indenture or any other Notes Document, subject to the
terms of the ABL/Bond

 

-18-



--------------------------------------------------------------------------------

Intercreditor Agreement, (3) to demand payment or enforce payment of the
Receivables in the name of the Collateral Agent or any Grantor and to endorse
any and all checks, drafts, and other instruments for the payment of money
relating to the Receivables, (4) to sign any Grantor’s name on any invoice or
bill of lading relating to the Receivables, drafts against any Account Debtor of
such Grantor, assignments and verifications of Receivables, (5) to exercise all
of any Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (6) to settle, adjust, compromise, extend
or renew the Receivables, (7) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (8) to prepare, file and sign any
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (9) to prepare, file and sign any Grantor’s name
on any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (10) to change the address for delivery of mail
addressed to any Grantor to such address as the Collateral Agent may designate
and to receive, open and dispose of all mail addressed to such Grantor, and
(11) to use information contained in any data processing, electronic or
information systems relating to Collateral; and each Grantor agrees to reimburse
the Collateral Agent for any reasonable payment made or any reasonable expense
incurred (provided that upon and after an Event of Default specified in
Section 6.01(a)(6) or (7) of the Indenture, the expenses and the compensation
for the services (including the fees and expenses of its agents and counsel) of
the Collateral Agent are intended to constitute administrative expenses with
priority pursuant to any Bankruptcy Law shall be deemed to be reasonable) by the
Collateral Agent in connection with any of the foregoing, in accordance with the
provisions of Section 7.06 of the Indenture; provided that, this authorization
shall not relieve any Grantor of any of its obligations under this Collateral
Agreement or under the Indenture.

(b) All acts of said attorney or designee are hereby ratified and approved by
the Grantors. The powers conferred on the Collateral Agent, for the benefit of
the Collateral Agent and Noteholder Secured Parties, under this Section 6.2 are
solely to protect the Collateral Agent’s interests in the Collateral and shall
not impose any duty upon the Collateral Agent or any Noteholder Secured Party to
exercise any such powers.

Section 6.3 PROXY. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS,
EFFECTIVE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT
TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR COLLATERAL AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

Section 6.4 NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
COLLATERAL AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.13.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE

 

-19-



--------------------------------------------------------------------------------

COLLATERAL AGENT, NOR ANY NOTEHOLDER SECURED PARTY, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, COLLATERAL AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES ARE
ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

ARTICLE VII

GENERAL PROVISIONS

Section 7.1 Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article VIII, at least ten
(10) days prior to (i) the date of any such public sale or (ii) the time after
which any such private sale or other disposition may be made. To the maximum
extent permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Agent or any Noteholder Secured Party arising out
of the repossession, retention or sale of the Collateral (after the occurrence
of and during the continuance of an Event of Default), except such as arise
solely out of the gross negligence or willful misconduct of the Collateral Agent
or such Noteholder Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Collateral Agent or any Noteholder Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral (after the occurrence of and during the continuance of an Event of
Default), made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Collateral Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Collateral Agreement or any
Collateral.

Section 7.2 Limitation on Collateral Agent’s and Noteholder Secured Party’s Duty
with Respect to the Collateral. The Collateral Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Collateral Agent and
each Noteholder Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Collateral Agent,
nor any Noteholder Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any Collateral
Agent or nominee of the Collateral Agent or such Noteholder Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Collateral Agent to exercise remedies, after the occurrence and
during the continuance of an Event of Default, in a commercially reasonable
manner, each Grantor acknowledges and agrees that it would be commercially
reasonable for the Collateral Agent (i) to fail to incur expenses deemed
significant by the Collateral Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise

 

-20-



--------------------------------------------------------------------------------

collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as a Grantor, for expressions of interest in acquiring all or any
portion of such Collateral, (vii) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the Collateral is of
a specialized nature, (viii) to dispose of Collateral by utilizing internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets, (ix) to dispose of assets in wholesale rather than
retail markets, (x) to disclaim disposition warranties, such as title,
possession or quiet enjoyment, (xi) to purchase insurance or credit enhancements
at the Grantors’ cost to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Collateral Agent in the collection or disposition of
any of the Collateral. Each Grantor acknowledges that the purpose of this
Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral, after the
occurrence and during the continuance of an Event of Default, and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7.2.
Without limitation upon the foregoing, nothing contained in this Section 7.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Collateral Agreement or by applicable law in the absence of this Section 7.2.

Section 7.3 Compromises and Collection of Collateral. Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

Section 7.4 Noteholder Secured Party Performance of Debtor Obligations. Without
having any obligation to do so, following the occurrence and during the
continuance of an Event of Default, the Collateral Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay under this Collateral
Agreement and such Grantor shall reimburse the Collateral Agent for any amounts
paid by the Collateral Agent pursuant to this Section 7.4. Each Grantor’s
obligation to reimburse the Collateral Agent pursuant to the preceding sentence
shall be a Secured Obligation payable on demand.

Section 7.5 No Waiver; Amendments; Cumulative Remedies. No failure or delay by
the Collateral Agent or any Noteholder Secured Party in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Noteholder Secured Parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No amendment or waiver of any provision of this
Collateral Agreement or consent to any departure by any Noteholder Secured Party
therefrom shall in any event be effective unless in writing signed by the
Collateral Agent with the concurrence or at the direction of the Noteholder
Secured Parties required under Artcile IX of the Indenture, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.

 

-21-



--------------------------------------------------------------------------------

Section 7.6 Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Collateral Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Collateral Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Collateral Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Collateral Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Collateral Agreement are declared to be
severable.

Section 7.7 Reinstatement. This Collateral Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver, examiner or trustee be appointed for all or any significant
part of such Grantor’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

Section 7.8 Benefit of Agreement. The terms and provisions of this Collateral
Agreement shall be binding upon and inure to the benefit of each Grantor, the
Collateral Agent and the Noteholder Secured Parties and their respective
successors and permitted assigns (including all Persons who become bound as a
debtor to this Collateral Agreement), except that no Grantor shall have the
right to assign its rights or delegate its obligations under this Collateral
Agreement or any interest herein, without the prior written consent of the
Collateral Agent. No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Collateral Agent, for the benefit of the Collateral Agent and the Noteholder
Secured Parties, hereunder.

Section 7.9 Survival of Representations. All representations and warranties of
each Grantor contained in this Collateral Agreement shall survive the execution
and delivery of this Collateral Agreement.

Section 7.10 Taxes and Expenses. To the extent required by Section 4.05 of the
Indenture, or otherwise, each Grantor jointly and severally agrees to (i) pay
any taxes payable or ruled payable by Federal or State authority in respect of
this Collateral Agreement, together with interest and penalties, if any, and
(ii) reimburse the Collateral Agent for any and all reasonable out-of-pocket
expenses (provided that upon and after an Event of Default specified in
Section 6.01(a)(6) or (7) of the Indenture, the expenses and the compensation
for the services (including the fees and expenses of its agents and counsel) of
the Collateral Agent are intended to constitute administrative expenses with
priority pursuant to any Bankruptcy Law shall be deemed to be reasonable) paid
or incurred by the Collateral Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this
Collateral Agreement and in the audit, analysis, administration, collection,
preservation or sale of the

 

-22-



--------------------------------------------------------------------------------

Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral but subject, in such case, to the limitations
Section 7.06 of the Indenture). Any and all costs and expenses incurred by any
Grantor in the performance of actions required pursuant to the terms hereof
shall be borne by such Grantor.

Section 7.11 Additional Grantors. Pursuant to and in accordance with
Section 4.15 of the Indenture, each Grantor shall cause (i) each Material
Subsidiary (other than any Excluded Subsidiary) formed or acquired after the
date of this Collateral Agreement in accordance with the terms of the Indenture
and (ii) any Material Subsidiary that was an Excluded Subsidiary but has ceased
to be an Excluded Subsidiary, to enter into this Collateral Agreement as a
Grantor within ninety (90) days after such formation, acquisition or
designation. Upon execution and delivery by the Collateral Agent and such
Subsidiary of an instrument in the form of Exhibit B hereto, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Grantor hereunder. The rights and
obligations of the Issuer or each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Collateral Agreement.

Section 7.12 Headings. The title of and section headings in this Collateral
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Collateral Agreement.

Section 7.13 Termination or Release.

(a) This Collateral Agreement shall continue in effect until the Termination
Date.

(b) A Grantor shall automatically be released from its obligations hereunder and
the security interests created hereunder in the Collateral of such Grantor shall
be automatically released upon the consummation of any transaction permitted
pursuant to the Indenture, as a result of which such Grantor ceases to be a
Subsidiary.

(c) Upon any sale, transfer or other disposition by any Grantor of any
Collateral that is permitted under Section 4.1(c) to any Person that is not
another Grantor or, upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Collateral pursuant to
Section 11.03 of the Indenture, the security interest in such Collateral shall
be automatically released.

(d) The security interests granted hereunder on any Collateral, to the extent
such Collateral is comprised of property leased to the Issuer or a Guarantor,
shall be automatically released upon termination or expiration of such lease,
pursuant to Section 11.03 of the Indenture.

(e) The security interests created hereunder in the Collateral shall be
automatically released as required pursuant to the terms of the ABL/Bond
Intercreditor Agreement; provided that the Collateral Agent may, in its
discretion, release the Lien on Collateral as provided in Section 11.03 of the
Indenture.

(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d), or (e) above, the Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all UCC termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.13 shall be without recourse to or representation or
warranty by the Collateral Agent or any Noteholder Secured Party. Without
limiting the provisions of Section 7.16, the Issuer shall reimburse the
Collateral Agent upon demand for all reasonable costs and out of pocket
expenses, including the fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 7.13.

 

-23-



--------------------------------------------------------------------------------

Section 7.14 Entire Agreement. This Collateral Agreement, together with the
other Notes Documents and the ABL/Bond Intercreditor Agreement, embodies the
entire agreement and understanding between each Grantor and the Collateral Agent
relating to the Collateral and supersedes all prior agreements and
understandings, oral or written, between any Grantor and the Collateral Agent
relating to the Collateral.

Section 7.15 Choice of Law; Consent to Jurisdiction; Venue; Waiver of Jury
Trial. The parties hereto agree that the provisions of Sections 13.06 and 13.07
of the Indenture shall apply to this agreement, mutatis mutandis as if fully set
forth herein.

Section 7.16 Indemnity. Each Grantor, jointly and severally, hereby agrees to
indemnify and hold the Collateral Agent, the other Noteholder Secured Parties,
and their respective Related Parties harmless from, any and all losses, claims,
damages, penalties, liabilities, and related expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Collateral Agent or any Noteholder Secured Party is a party thereto) imposed
on, incurred by or asserted against the Collateral Agent or the Noteholder
Secured Parties, or their respective Related Parties, in any way relating to or
arising out of this Collateral Agreement, to the extent the Grantor would be
required to do so pursuant to Section 7.06 of the Indenture.

Section 7.17 Counterparts. This Collateral Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Collateral Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Collateral Agreement.

Section 7.18 ABL/Bond Intercreditor Agreement Governs. Reference is made to the
ABL/Bond Intercreditor Agreement, dated as of May 29, 2013, among SunTrust Bank,
as ABL Collateral Agent (as defined in the ABL/Bond Intercreditor Agreement) for
the ABL Secured Parties referred to therein; Wilmington Trust, National
Association, as Notes Collateral Agent (as defined in the ABL/Bond Intercreditor
Agreement) for the Notes Secured Parties referred to therein; each Additional
Pari Notes Debt Agent (as defined in the ABL/Bond Intercreditor Agreement), for
the Pari Notes Debt Secured Parties referred to therein; and the Subsidiaries of
the Issuer party thereto (the “ABL/Bond Intercreditor Agreement”). Each Person
that is secured hereunder, by accepting the benefits of the security provided
hereby, (i) consents (or is deemed to consent), to the subordination of Liens
provided for in the ABL/Bond Intercreditor Agreement, (ii) agrees (or is deemed
to agree) that it will be bound by, and will take no actions contrary to, the
provisions of the ABL/Bond Intercreditor Agreement, (iii) authorizes (or is
deemed to authorize) the Collateral Agent on behalf of such Person to enter
into, and perform under, the ABL/Bond Intercreditor Agreement and
(iv) acknowledges (or is deemed to acknowledge) that a copy of the ABL/Bond
Intercreditor Agreement was delivered, or made available, to such Person.
Notwithstanding any other provision contained herein, this Collateral Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
ABL/Bond Intercreditor Agreement and, to the extent provided therein, the
applicable Security Documents (as defined in the ABL/Bond Intercreditor
Agreement). In the event of any conflict or inconsistency between the provisions
of this Collateral Agreement and the ABL/Bond Intercreditor Agreement, the
provisions of the ABL/Bond Intercreditor Agreement shall control.

 

-24-



--------------------------------------------------------------------------------

Section 7.19 Delivery of Collateral. Notwithstanding anything herein to the
contrary, with respect to the ABL First Lien Collateral (as defined in the
ABL/Bond Intercreditor Agreement), until the ABL Debt Obligations (as defined in
the ABL/Bond Intercreditor Agreement) are terminated as set forth in the
ABL/Bond Intercreditor Agreement, any obligation of the Issuer and any other
Grantor hereunder or under any other Security Document (as defined in the
ABL/Bond Intercreditor Agreement) with respect to the delivery of any ABL
Facility Collateral shall be deemed to be satisfied if such Issuer or such
Grantor, as applicable, complies with the requirements of the similar provision
of the applicable ABL Security Documents (as defined in the ABL/Bond
Intercreditor Agreement). Until the ABL Debt Obligations are terminated as set
forth in the ABL/Bond Intercreditor Agreement, the delivery of any ABL First
Lien Collateral to the ABL Agent (as defined in the ABL/Bond Intercreditor
Agreement) pursuant to the ABL Security Documents shall satisfy any delivery
requirement hereunder or under any other Security Document.

Section 7.20 Mortgages. In the case of a conflict between this Collateral
Agreement and the Mortgages with respect to Collateral that is real property
(including Fixtures), the Mortgages shall govern. In all other conflicts between
this Collateral Agreement and the Mortgages, this Collateral Agreement shall
govern.

ARTICLE VIII

NOTICES

Section 8.1 Sending Notices. All notices, requests and demands pursuant hereto
shall be made in accordance with Section 13.01 of the Indenture. All
communications and notices hereunder to any Grantor shall be given to it in care
of the Company at the Company’s address set forth in Section 13.01 of the
Indenture.

Section 8.2 Change in Address for Notices. Each of the Grantors, the Collateral
Agent and the Noteholder Secured Parties may change the address or facsimile
number for service of notice upon it by a notice in writing to the other
parties.

ARTICLE IX

THE COLLATERAL AGENT

Wilmington Trust, National Association has been appointed Collateral Agent for
the Noteholder Secured Parties hereunder pursuant to Section 11.09 of the
Indenture. It is expressly understood and agreed by the parties to this
Collateral Agreement that any authority conferred upon the Collateral Agent
hereunder is subject to the terms of the delegation of authority made by the
Noteholder Secured Parties to the Collateral Agent pursuant to the Indenture,
and that the Collateral Agent has agreed to act (and any successor Collateral
Agent shall act) as such hereunder only on the express conditions contained in
such Section 11.09, the terms and conditions of which, including the rights,
benefits and immunities of the Collateral Trustee thereunder, are hereby
incorporated into this Collateral Agreement by this reference. Any successor
Collateral Agent appointed pursuant to Section 7.07 of the Indenture shall be
entitled to all the rights, interests and benefits of the Collateral Agent
hereunder. Notwithstanding any provision in this Collateral Agreement to the
contrary, whenever in this Collateral Agreement the Collateral Agent has the
right to make any determination, exercise any discretion, use commercially
reasonable judgment or similar right with respect to any matter under this
Collateral Agreement, the Collateral Agent shall not be required to make any
such determination or exercise any such discretion or judgment without the
direction of the Trustee or the holders of a majority in aggregate principal
amount of the Notes, and shall make any such determination, exercise of
discretion or judgment or similar right as directed by the Trustee or such
holders, in each case subject to its rights of indemnity or security
satisfactory to it and other rights under the Indenture.

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Notes
Collateral Agreement as of the date first above written.

 

GRANTORS: BUILDERS FIRSTSOURCE, INC. By:  

/s/ Jeffrey A. Wier

  Name: Jeffrey A. Wier   Title: Vice President and Assistant Secretary BUILDERS
FIRSTSOURCE HOLDINGS, INC. BUILDERS FIRSTSOURCE – DALLAS, LLC BUILDERS
FIRSTSOURCE – FLORIDA, LLC BUILDERS FIRSTSOURCE – RALEIGH, LLC BUILDERS
FIRSTSOURCE – ATLANTIC GROUP, LLC BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC
BUILDERS FIRSTSOURCE – MBS, LLC BUILDERS FIRSTSOURCE –FLORIDA DESIGN CENTER, LLC
BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC BFS TEXAS, LLC BFS IP, LLC BUILDERS
FIRSTSOURCE –TEXAS GROUP, L.P. BUILDERS FIRSTSOURCE – SOUTH TEXAS, L.P. BUILDERS
FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P. BUILDERS FIRSTSOURCE – TEXAS INSTALLED
SALES, L.P. By:  

/s/ Jeffrey A. Wier

  Name: Jeffrey A. Wier   Title: Vice President and Assistant Secretary

 

[Signature Page to Notes Collateral Agreement]



--------------------------------------------------------------------------------

AGENT:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Agent

By:  

/s/ W. Thomas Morris, II

  Name: W.Thomas Morris, II   Title: Vice President

 

[Signature Page to Notes Collateral Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Perfection Certificate

[See attached.]



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

In connection with (i) the credit agreement by and among (a) Builders
FirstSource, Inc., a Delaware corporation (the “Debtor”); (b) the lenders from
time to time party hereto (each a “Lender” and collectively, the “Lenders”);
(c) SunTrust Bank, as the administrative agent (the “Administrative Agent”), as
the collateral agent (the “Collateral Agent”), as the swing line lender (the
“Swing Line Lender”), and as an LC Issuer (the “LC Issuer”); (d) Citigroup
Global Markets Inc., as syndication agent (the “Syndication Agent”); (e) KeyBank
National Association, PNC Business Credit, a subsidiary of PNC Bank, N.A. and
RBS Citizens, N.A. (the “Co-Documentation Agents”), (f) SunTrust Robinson
Humphrey, Inc., Citigroup Global Markets Inc., KeyBank National Association, PNC
Business Credit, a subsidiary of PNC Bank, N.A., and RBS Citizens, N.A., as
joint bookrunners (the “Joint Bookrunners”) and (g) SunTrust Robinson Humphrey,
Inc., as sole lead arranger (the “Arranger”) and (ii) the indenture by and among
(a) the Debtor, (b) the guarantors party thereto and (c) Wilmington Trust,
National Association as the trustee and collateral agent (the “Notes Collateral
Agent” and, together with the ABL Collateral Agent, the “Collateral Agents”).
The Debtor hereby certifies on behalf of itself and the other grantors specified
below (the “Grantors”) as follows:

I. CURRENT INFORMATION

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The full and exact legal name1 (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents, in each case as
amended to date or, for natural persons, the name as set forth on their valid
driver’s license issued by their state of residence), the type of organization
(or if the Debtor or a particular Grantor is a natural person, please indicate
so), the jurisdiction of organization (or formation, as applicable), and the
organizational identification number2 (not tax i.d. number) of the Debtor and
each other Grantor are as follows:

 

Name of Debtor/Grantor

   Type of Organization (e.g.
corporation, limited
liability company, limited
partnership)    Jurisdiction of
Organization/
Formation    Organizational
Identification
Number3



--------------------------------------------------------------------------------

B. Chief Executive Offices and Mailing Addresses. The chief executive office
address (or the principal residence if the Debtor or a particular Grantor is a
natural person) and the preferred mailing address (if different than chief
executive office or residence) of the Debtor and each other Grantor are as
follows:

 

Name of Debtor/Grantor

   Address of Chief Executive Office
(or for natural persons, residence)    Mailing Address (if different than
CEO or residence)

C. Special Debtors and Former Article 9 Debtors. Except as specifically
identified below none of the Grantors is: (i) a transmitting utility (as defined
in Section 9-102(a)(80)), (ii) primarily engaged in farming operations (as
defined in Section 9-102(a)(35)), (iii) a trust, (iv) a foreign air carrier
within the meaning of the federal aviation act of 1958, as amended, (v) a branch
or agency of a bank which bank is not organized under the law of the United
States or any state thereof or (vi) located (within the meaning of
Section 9-307) in the Commonwealth of Puerto Rico.

 

Name of Debtor/Grantor

   Type of Special Grantor

D. Trade Names/Assumed Names.

Current Trade Names. Set forth below is each trade name or assumed name
currently used by the Debtor or any other Grantor or by which the Debtor or any
Grantor is known or is transacting any business:

 

Debtor/Grantor

   Trade/Assumed Name



--------------------------------------------------------------------------------

E. Changes in Names, Jurisdiction of Organization or Corporate Structure.

Except as set forth below, neither the Debtor nor any other Grantor has changed
its name, jurisdiction of organization or its corporate structure in any way
(e.g. by merger, consolidation, change in corporate form, change in jurisdiction
of organization or otherwise) within the past five (5) years:

 

Debtor/Grantor

   Date of Change    Description of Change

F. Prior Addresses.

Except as set forth below, neither the Debtor nor any other Grantor has changed
its chief executive office, or principal residence if the Debtor or a particular
Grantor is a natural person, within the past five (5) years:

 

Debtor/Grantor

   Prior Address/City/State/Zip Code

G. Acquisitions of Equity Interests or Assets.

Except as set forth below, neither the Debtor nor any Grantor has acquired the
equity interests of another entity or substantially all the assets of another
entity within the past five (5) years:

 

Debtor/Grantor

   Date of Acquisition    Description of Acquisition including full
legal name of seller and seller’s
jurisdiction of organization and seller’s
chief executive office

H. Corporate Ownership and Organizational Structure.

Attached as Exhibit             hereto is a true and correct chart showing the
ownership relationship of the Debtor and all of its affiliates.



--------------------------------------------------------------------------------

I. Filings/Filing Offices.

 

Debtor

   Type of Filing    Jurisdictions

II. INFORMATION REGARDING CERTAIN COLLATERAL

A. Investment Related Property

1. Equity Interests. Set forth below is a list of all equity interests owned by
the Debtor and each Grantor together with the type of organization which issued
such equity interests (e.g. corporation, limited liability company, partnership
or trust):

 

Debtor/Grantor

   Issuer    Type of
Organization    # of
Shares
Owned    Total Shares
Outstanding    % of
Interest
Pledged    Certificate No.
(if uncertificated,
please indicate so)    Par Value

2. Securities Accounts. Set forth below is a list of all securities accounts in
which the Debtor or any other Grantor customarily maintains securities or other
assets having an aggregate value in excess of $1,000,000:

 

Debtor/Grantor

   Type of Account    Name & Address of
Financial Institutions



--------------------------------------------------------------------------------

3. Deposit Accounts. Set forth below is a list of all bank accounts (checking,
savings, money market or the like) in which the Debtor or any other Grantor
customarily maintains in excess of $1,000,000:

 

Debtor/Grantor

   Type of Account    Name & Address of
Financial Institutions

4. Debt Securities & Instruments. Set forth below is a list of all debt
securities and instruments owed to the Debtor or any other Grantor in the
principal amount of greater than $1,000,000:

 

Debtor/Grantor

   Issuer of Instrument    Principal Amount of Instrument    Maturity Date

B. Intellectual Property. Set forth below is a list of all copyrights, patents,
and trademark, all applications and licenses thereof and other intellectual
property owned or used, or hereafter adopted, held or used, by the Debtor and
each other Grantor:

1. Copyrights, Copyright Applications and Copyright Licenses

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.

2. Patents, Patent Applications and Patent Licenses

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.



--------------------------------------------------------------------------------

3. Trademarks, Trademark Applications and Trademark Licenses

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.

C. Tangible Personal Property in Possession of Warehousemen, Bailees and Other
Third Parties. Except as set forth below, no persons (including, without
limitation, warehousemen and bailees) other than the Debtor or any other Grantor
have possession of any material amount (fair market value of $1,000,000 or more)
of tangible personal property of the Debtor or any other Grantor:

 

Debtor/Grantor

   Address/City/State/Zip Code    County    Description of
Assets and Value

D. Real Estate Related UCC Collateral

1. Fixtures. Set forth below are all the locations where the Debtor or any other
Grantor owns or leases any real property:

 

Debtor/Grantor

   Address/City/State/Zip Code    County    Owned or Leased

2. “As Extracted” Collateral. Set forth below are all the locations where the
Debtor or any other Grantor owns, leases or has an interest in any wellhead or
minehead:

 

Debtor/Grantor

   Address/City/State/Zip Code    County



--------------------------------------------------------------------------------

3. Timber to be Cut. Set forth below are all locations where the Debtor or any
other Grantor owns goods that are timber to be cut:

 

Debtor/Grantor

   Address/City/State/Zip Code    County

E. Commercial Tort Claims



--------------------------------------------------------------------------------

III. AUTHORITY TO FILE FINANCING STATEMENTS

The undersigned, on behalf of the Debtor and each other Grantor, hereby
authorizes each of the Collateral Agents to file financing or continuation
statements, and amendments thereto, in all jurisdictions and with all filing
offices as the Collateral Agents may determine, in each of their sole
discretion, are necessary or advisable to perfect the security interest granted
or to be granted to each of the Collateral Agents under the applicable security
agreements in connection with the credit agreement and indenture described in
the first paragraph of this Perfection Certificate. Such financing statements
may describe the collateral in the same manner as described in the applicable
security agreement or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agents may
determine, in each of their sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the collateral granted to
each of the Collateral Agents, including, without limitation, describing such
property as “all assets” or “all personal property.”

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of this 29th day of May, 2013 by its officer
thereunto duly authorized.

 

BUILDERS FIRSTSOURCE, INC. By:  

 

  Name:   Title: [INSERT NAME OF GRANTOR] By:  

 

  Name:   Title: [INSERT NAME OF GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

End Notes

 

 

1. It is crucial that the full and exact name of each Grantor is given. Even
seemingly minor errors such as substituting “n.a.” for “national association” or
“inc.” for “incorporated” may be seriously misleading in some states.

2. Please note that the organizational identification number is not the same as
the federal employer’s tax identification number. The organizational
identification number is customarily issued by the Secretary of State or State
Corporations Department in the State under which the particular entity had been
organized or formed and may be found on its organizational documents.

3. If a Grantor does not have an organizational identification number, please
indicate “none.” Additionally, organizational identification numbers are not
required for entities organized under the laws of New York, Delaware,
Connecticut, Georgia or Ohio for financing statements filed in such states. Such
organizational identification numbers nevertheless may be required for financing
statements filed in respect of entities organized under the foregoing states but
filed in other states, e.g. in respect of fixtures.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             ,
            , 20    , is entered into between             , a             (the
“New Subsidiary”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association, as Notes Collateral Agent under that certain Indenture dated as of
May 29, 2013 (the “Closing Date”), among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Issuer”), the Guarantors party thereto, and the Notes
Collateral Agent (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Indenture”). All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Indenture.

The New Subsidiary and the Notes Collateral Agent, for the benefit of the
Noteholder Secured Parties, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Grantor
under the Notes Collateral Agreement dated as of the Closing Date, among the
Issuer and certain Subsidiaries of the Issuer from time to time party thereto,
in favor of the Notes Collateral Agent for the benefit of the Noteholder Secured
Parties (the “Notes Collateral Agreement”) for all purposes of the Notes
Collateral Agreement and shall have all of the obligations of a Grantor
thereunder as if it had executed the Notes Collateral Agreement, including
without limitation the grant pursuant to Article II of the Notes Collateral
Agreement of a security interest to the Notes Collateral Agent for the benefit
of the Noteholder Secured Parties in the property and property rights
constituting Collateral (as defined in Article II of the Notes Collateral
Agreement) of such Grantor or in which such Grantor has or may have or acquire
an interest or the power to transfer rights therein, whether now owned or
existing or hereafter created, acquired or arising and wherever located, as
security for the payment and performance of the Secured Obligations, all with
the same force and effect as if the New Subsidiary were a signatory to the Notes
Collateral Agreement.

The New Subsidiary hereby agrees that each reference in the Notes Collateral
Agreement to a Grantor shall also mean and be a reference to the New Subsidiary.

Attached to this Agreement are duly completed schedules, Perfection Certificate
and, if applicable, Intellectual Property Security Agreement, in each case, with
respect to the New Subsidiary (the “Supplemental Schedules”) to the Notes
Collateral Agreement. The New Subsidiary represents and warrants that the
information contained on each of the Supplemental Schedules with respect to such
New Subsidiary and its properties and affairs is true, complete and accurate in
all material respects as of the date hereof.

The New Subsidiary hereby waives acceptance by the Notes Collateral Agent and
the Noteholder Secured Parties of this Agreement and acknowledges that the
Secured Obligations are and shall be deemed to be incurred in reliance on this
Agreement and the New Subsidiary’s joinder as a party to the Notes Collateral
Agreement as herein provided.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Notes Collateral Agent, for the
benefit of the Noteholder Secured Parties, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes
Collateral Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Collateral

Pledged Collateral constituting Equity Interests

 

Issuer

   Record
Owner/Grantor    Certificate No.
(if applicable)    No. Shares/Interest    Percent
Pledged                        

Pledged Collateral constituting Promissory Notes, Tangible Chattel Paper and
Instruments

 

Grantor

   Issuer    Initial Principal
Amount    Date of Issuance    Maturity Date                        



--------------------------------------------------------------------------------

EXHIBIT C

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [            ], 20[ ], by and among
[NAME OF GRANTOR], a [jurisdiction of formation] [corporation/limited liability
company/limited partnership] (each individually, a “Grantor”), in favor of
WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, in its
capacity as collateral agent pursuant to the Notes Collateral Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, each Grantor is party to a Notes Collateral Agreement, dated as of
May 29, 2013 (as it may be from time to time amended, restated, modified or
supplemented, the “Notes Collateral Agreement”), in favor of the Collateral
Agent pursuant to which such Grantor is required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the promises and to induce the Collateral
Agent, on behalf of and for the benefit of the Noteholder Secured Parties, to
enter into the Indenture (as defined in the Notes Collateral Agreement), each
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Notes Collateral Agreement and used herein have the meaning given to them in the
Notes Collateral Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Collateral Agent on behalf of and for the
benefit of the Noteholder Secured Parties a lien on and security interest in and
to all of its right, title and interest in, to and under all the following
pledged Collateral of such Grantor:

(a) Trademarks of such Grantor listed on Schedule I attached hereto;

(b) all goodwill associated with such Trademarks; and

(c) all proceeds of any and all of the foregoing.

SECTION 3. Notes Collateral Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Notes Collateral
Agreement and each Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Trademarks made and granted hereby are more fully set forth in the Notes
Collateral Agreement (and are expressly subject to the terms and conditions
thereof), the terms and provisions of which are incorporated by reference herein
as if fully set forth herein. In the event that any provision of this Trademark
Security Agreement is deemed to conflict with the Notes Collateral Agreement,
the provisions of the Notes Collateral Agreement shall control.

SECTION 4. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its Trademarks subject to a
security interest hereunder.



--------------------------------------------------------------------------------

SECTION 5. Termination. Upon the termination of the Notes Collateral Agreement
in accordance with its terms, the Collateral Agent shall execute, acknowledge,
and deliver to each Grantor an instrument in writing in recordable form
releasing the collateral pledge, grant, assignment, lien and security interest
in the Trademarks under this Trademark Security Agreement.

SECTION 6. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 7. Intercreditor Agreements. Reference is made to the ABL/Bond
Intercreditor Agreement, dated as of May 29, 2013, among SunTrust Bank, as ABL
Agent (as defined in the ABL/Bond Intercreditor Agreement) for the ABL Secured
Parties referred to therein; Wilmington Trust, National Association, as Notes
Collateral Agent (as defined in the ABL/Bond Intercreditor Agreement) for the
Notes Secured Parties referred to therein; each Additional Part Notes Debt Agent
(as defined in the ABL/Bond Intercreditor Agreement), for the Pari Notes Debt
Secured Parties referred to therein; Builders FirstSource, Inc. and the
Subsidiaries of Builders FirstSource, Inc. party thereto (the “ABL/Bond
Intercreditor Agreement”). Each Person that is secured hereunder, by accepting
the benefits of the security provided hereby, (i) consents (or is deemed to
consent), to the subordination of Liens provided for in the ABL/Bond
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the ABL/Bond
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Pari
Notes Debt Agent on behalf of such Person to enter into, and perform under, the
ABL/Bond Intercreditor Agreement and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the ABL/Bond Intercreditor Agreement was delivered,
or made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the ABL/Bond
Intercreditor Agreement and, to the extent provided therein, the applicable
Security Documents (as defined in the ABL/Bond Intercreditor Agreement). In the
event of any conflict or inconsistency between the provisions of this Trademark
Security Agreement and the ABL/Bond Intercreditor Agreement, the provisions of
the ABL/Bond Intercreditor Agreement shall control.

SECTION 8. Governing Law. This Trademark Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

[NAME OF GRANTOR] By:  

 

 

Name:

Title:

 

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:   Title:

 

 

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK

Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK    Status



--------------------------------------------------------------------------------

FORM OF PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [            ], 20[ ], by and among [NAME
OF GRANTOR], a [jurisdiction of formation] [corporation/limited liability
company/limited partnership] (each individually, a “Grantor”), in favor of
WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, in its
capacity as collateral agent pursuant to the Notes Collateral Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, each Grantor is party to a Notes Collateral Agreement, dated as of
May 29, 2013 (as it may be from time to time amended, restated, modified or
supplemented, the “Notes Collateral Agreement”), in favor of the Collateral
Agent pursuant to which such Grantor is required to execute and deliver this
Patent Security Agreement;

NOW, THEREFORE, in consideration of the promises and to induce the Collateral
Agent, on behalf of and for the benefit of the Noteholder Secured Parties, to
enter into the Indenture (as defined in the Notes Collateral Agreement), each
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Notes Collateral Agreement and used herein have the meaning given to them in the
Notes Collateral Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges and grants to the Collateral Agent on behalf of and for the benefit of
the Noteholder Secured Parties a lien on and security interest in and to all of
its right, title and interest in, to and under all the following pledged
Collateral of such Grantor:

(a) Patents of such Grantor listed on Schedule I attached hereto; and

(b) all proceeds of any and all of the foregoing.

SECTION 3. Notes Collateral Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Notes Collateral
Agreement and the Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Patents made and granted hereby are more fully set forth in the Notes Collateral
Agreement (and are expressly subject to the terms and conditions thereof), the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Notes Collateral Agreement, the
provisions of the Notes Collateral Agreement shall control.

SECTION 4. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its Patents subject to a
security interest hereunder.

SECTION 5. Termination. Upon the termination of the Notes Collateral Agreement
in accordance with its terms, the Collateral Agent shall execute, acknowledge,
and deliver to the Grantor an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Patents under this Patent Security Agreement.



--------------------------------------------------------------------------------

SECTION 6. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 7. Intercreditor Agreements. Reference is made to the ABL/Bond
Intercreditor Agreement, dated as of May 29, 2013, among SunTrust Bank, as ABL
Agent (as defined in the ABL/Bond Intercreditor Agreement) for the ABL Secured
Parties referred to therein; Wilmington Trust, National Association, as Notes
Collateral Agent (as defined in the ABL/Bond Intercreditor Agreement) for the
Notes Secured Parties referred to therein; each Additional Part Notes Debt Agent
(as defined in the ABL/Bond Intercreditor Agreement), for the Pari Notes Debt
Secured Parties referred to therein; Builders FirstSource, Inc. and the
Subsidiaries of Builders FirstSource, Inc. party thereto (the “ABL/Bond
Intercreditor Agreement”). Each Person that is secured hereunder, by accepting
the benefits of the security provided hereby, (i) consents (or is deemed to
consent), to the subordination of Liens provided for in the ABL/Bond
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the ABL/Bond
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Pari
Notes Debt Agent on behalf of such Person to enter into, and perform under, the
ABL/Bond Intercreditor Agreement and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the ABL/Bond Intercreditor Agreement was delivered,
or made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the ABL/Bond
Intercreditor Agreement and, to the extent provided therein, the applicable
Security Documents (as defined in the ABL/Bond Intercreditor Agreement). In the
event of any conflict or inconsistency between the provisions of this Patent
Security Agreement and the ABL/Bond Intercreditor Agreement, the provisions of
the ABL/Bond Intercreditor Agreement shall control.

SECTION 8. Governing Law. This Patent Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

UNITED STATES PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

Patent Applications:

 

OWNER

   APPLICATION NUMBER    PUBLICATION NUMBER    NAME                  



--------------------------------------------------------------------------------

FORM OF COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [    ], 20[ ], by and among [NAME OF
GRANTOR], a [jurisdiction of formation] [corporation/limited liability
company/limited partnership] (each individually, a “Grantor”), in favor of
WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, in its
capacity as collateral agent pursuant to the Notes Collateral Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, each Grantor is party to a Notes Collateral Agreement, dated as of
May 29, 2013 (as it may be from time to time amended, restated, modified or
supplemented, the “Notes Collateral Agreement”), in favor of the Collateral
Agent pursuant to which such Grantor is required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the promises and to induce the Collateral
Agent, on behalf of and for the benefit of the Noteholder Secured Parties, to
enter into the Indenture (as defined in the Notes Collateral Agreement), the
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Notes Collateral Agreement and used herein have the meaning given to them in the
Notes Collateral Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. The Grantor
hereby pledges and grants to the Collateral Agent on behalf of and for the
benefit of the Noteholder Secured Parties a lien on and security interest in and
to all of its right, title and interest in, to and under all Copyrights of such
Grantor listed on Schedule I attached hereto.

SECTION 3. Notes Collateral Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Notes Collateral
Agreement and Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Copyrights made and granted hereby are more fully set forth in the Notes
Collateral Agreement (and are expressly subject to the terms and conditions
thereof), the terms and provisions of which are incorporated by reference herein
as if fully set forth herein. In the event that any provision of this Copyright
Security Agreement is deemed to conflict with the Notes Collateral Agreement,
the provisions of the Notes Collateral Agreement shall control unless the
Collateral Agent shall otherwise determine.

SECTION 4. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its Copyrights subject to a
security interest hereunder.

SECTION 5. Termination. Upon the payment in full of the Secured Obligations and
termination of the Notes Collateral Agreement, the Collateral Agent shall
execute, acknowledge, and deliver to the Grantor an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyrights under this Copyright Security Agreement.

SECTION 6. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.



--------------------------------------------------------------------------------

SECTION 7. Intercreditor Agreements. Reference is made to the ABL/Bond
Intercreditor Agreement, dated as of May 29, 2013, among SunTrust Bank, as ABL
Agent (as defined in the ABL/Bond Intercreditor Agreement) for the ABL Secured
Parties referred to therein; Wilmington Trust, National Association, as Notes
Collateral Agent (as defined in the ABL/Bond Intercreditor Agreement) for the
Notes Secured Parties referred to therein; each Additional Part Notes Debt Agent
(as defined in the ABL/Bond Intercreditor Agreement), for the Pari Notes Debt
Secured Parties referred to therein; Builders FirstSource, Inc. and the
Subsidiaries of Builders FirstSource, Inc. party thereto (the “ABL/Bond
Intercreditor Agreement”). Each Person that is secured hereunder, by accepting
the benefits of the security provided hereby, (i) consents (or is deemed to
consent), to the subordination of Liens provided for in the ABL/Bond
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the ABL/Bond
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Pari
Notes Debt Agent on behalf of such Person to enter into, and perform under, the
ABL/Bond Intercreditor Agreement and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the ABL/Bond Intercreditor Agreement was delivered,
or made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the ABL/Bond
Intercreditor Agreement and, to the extent provided therein, the applicable
Security Documents (as defined in the ABL/Bond Intercreditor Agreement). In the
event of any conflict or inconsistency between the provisions of this Copyright
Security Agreement and the ABL/Bond Intercreditor Agreement, the provisions of
the ABL/Bond Intercreditor Agreement shall control.

SECTION 8. Governing Law. This Copyright Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

UNITED STATES COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

   TITLE    REGISTRATION
NO.            



--------------------------------------------------------------------------------

EXHIBIT D

Form of Supplement to Notes Collateral Agreement

This SUPPLEMENT TO NOTES COLLATERAL AGREEMENT, dated as of [            ] (this
“Supplement”), is made by [NAME OF GRANTOR], a [state of incorporation]
[corporation] (the “Grantor”), in favor of WILMINGTON TRUST, NATIONAL
ASSOCIATION, a national banking association, as collateral agent (the “Agent”)
for the Noteholder Secured Parties (as defined in the Notes Collateral Agreement
referred to below). All capitalized terms not defined herein shall have the
meanings assigned to them in the Notes Collateral Agreement.

WHEREAS, BUILDERS FIRSTSOURCE, INC., a Delaware corporation (the “Issuer”), the
Subsidiaries of the Issuer party thereto and the Agent have entered into an
Indenture, dated as of May 29, 2013 (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Indenture”);

WHEREAS, in connection with the Indenture, the Issuer and certain of its
Subsidiaries have entered into the Notes Collateral Agreement, dated as of
May 29, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Notes Collateral Agreement”), in favor of the Agent for the
benefit of the Noteholder Secured Parties; and

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Indenture, the Grantor hereby agrees as follows:

SECTION 1. Additional Pledge. The Grantor hereby:

(a) pledges, assigns and grants to the Agent, for the benefit of the Noteholder
Secured Parties, and grants to the Agent, on behalf of and for the benefit of
the Noteholder Secured Parties, and to secure prompt and complete payment and
performance of all Secured Obigations, a security interest in all of the
Grantor’s right, title and interest in, to and under:

(i) the shares of Capital Stock and Stock Equivalents more particularly
described in Schedule I hereto and the certificates, if any, evidencing such
shares (the “Additional Pledged Securities”) and all cash, instruments and other
property from time to time received, receivable or otherwise distributed in
exchange for any and all of such Additional Pledged Securities; and

(ii) all other Collateral (as defined in the Notes Collateral Agreement)
relating to the Additional Pledged Securities (together with the items described
in clause (i) above, the “Additional Pledged Collateral”); and

(b) delivers to the Agent, for the benefit of the Noteholder Secured Parties,
all of the Grantor’s right, title and interest in and to the certificates and
instruments, if any, evidencing the Additional Pledged Collateral, accompanied
by instruments of transfer or assignment, duly executed in blank.

SECTION 2. Representations and Warranties. The Grantor hereby restates each
representation and warranty set forth in Article III of the Notes Collateral
Agreement, as supplemented by this Supplement, as of the date hereof with
respect to the Additional Pledged Collateral.



--------------------------------------------------------------------------------

SECTION 3. Additional Pledged Collateral. By execution and delivery of this
Supplement, the Additional Pledged Collateral shall become a part of the
Collateral referred to in the Notes Collateral Agreement and shall secure the
Secured Obligations as if such Additional Pledged Collateral were Collateral on
the Closing Date, and shall be subject to all of the terms and conditions
governing Collateral under the Notes Collateral Agreement. From and after the
date hereof, Schedule I to the Notes Collateral Agreement is hereby amended to
add the Additional Pledged Collateral.

SECTION 4. Binding Effect. This Supplement shall become effective when it shall
have been executed by the Grantor and thereafter shall be binding upon the
Grantor and shall inure to the benefit of the Agent and the Noteholder Secured
Parties. Upon the effectiveness of this Supplement, this Supplement shall be
deemed to be a part of and shall be subject to all of the terms and conditions
of the Notes Collateral Agreement. The Grantor shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Noteholder Secured Parties.

SECTION 5. Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.

SECTION 6. Execution in Counterparts. This Supplement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

Acknowledged and Agreed to as of the date hereof:

 

AGENT: WILMINGTON TRUST, NATIONAL ASSOCIATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Additional Pledged Securities